Exhibit 10.73

CONFIDENTIAL TREATMENT REQUESTED.  ***********  INDICATES OMITTED MATERIAL THAT
IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

A.N.:130339

AMD_00090437.0

AMENDMENT

Date of Amendment: February 21, 2013

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. (f/k/a Morgan Stanley Capital
International Inc.) (“MSCI”) and BlackRock Institutional Trust Company, N.A.
(formerly known as Barclays Global Investors, N.A.) (“Licensee”), as previously
amended. Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed in the Agreement.

 

1. Exhibit A of the Agreement is hereby amended to add the following Indexes:

 

  •   MSCI USA Risk Weighted Index

 

  •   MSCI USA Value Weighted Index

 

  •   MSCI USA Momentum Index

 

  •   MSCI USA Quality Index

The above Indexes shall be collectively referred to hereunder as the “Indexes
for iShares Risk Premia ETFs.”

 

2. Licensee may use the Indexes for iShares Risk Premia ETFs and associated
Marks solely with respect to the following Funds:

 

  •   iShares MSCI USA Size Factor ETF which seeks investment results that
correspond generally to the price and yield performance, before fees and
expenses, of the MSCI USA Risk Weighted Index.

 

  •   iShares MSCI USA Value Factor ETF which seeks investment results that
correspond generally to the price and yield performance, before fees and
expenses, of the MSCI USA Value Weighted Index.

 

  •   iShares MSCI USA Momentum Factor ETF which seeks investment results that
correspond generally to the price and yield performance, before fees and
expenses, of the MSCI USA Momentum Index.

 

  •   iShares MSCI USA Quality Factor ETF which seeks investment results that
correspond generally to the price and yield performance, before fees and
expenses, of the MSCI USA Quality Index.

(For purposes of this Agreement, each fund noted above is referred to herein as
a “Fund.”)

 

3. For the avoidance of doubt, the license fees set forth in the Agreement, as
amended, shall apply with respect to Funds based on the Indexes for iShares Risk
Premia ETFs, subject to the following:

 

  •   The *********** fee shall be ***********.

 

4. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment shall control. No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.

 

5. MSCI may terminate this Amendment with respect to the Index in the event that
Licensee does not list a Fund based on the Index on an exchange within 1 year of
the date of this Amendment.

 

6. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

LICENSEE: BlackRock Institutional Trust Company, N.A.     MSCI INC. By  

/s/ Timothy Meyer

    By  

/s/ David Kinzelberg

Name   Timothy M. Meyer     Name   David Kinzelberg Title   Managing Director  
  Title   Executive Director



--------------------------------------------------------------------------------

A.N.: 130339

AMD_00090437.0

 

LICENSEE: BlackRock Institutional Trust Company, N.A.

By  

/s/ Jenni Lee

Name   Jenni A. Lee Title   Director